PER CURIAM.
The appellant raises two issues in this appeal from his convictions and sentence for escape and possession of contraband while in a state correctional facility. We find merit in only one. We affirm his convictions but reverse the sentence.
The appellant correctly contends that the trial court failed to make the requisite findings of fact in order to double the statutory máximums for sentencing for the crimes he committed. The appellant’s crimes were committed under the version of the habitual offender statute in effect on February 4, 1988, the date of his offenses. § 775.084, Fla.Stat. (1987). We vacate the sentence imposed and remand the case to the trial court for resentencing following the correct procedures to determine whether the appellant’s record complies with the qualifications of the statute and whether this enhanced sentencing is necessary for the protection of the public. Smith v. State, 561 So.2d 1281 (Fla. 2d DCA 1990).
Affirmed in part, reversed in part, and remanded for resentencing.
SCHOONOVER, C.J., and DANAHY and FRANK, JJ., concur.